                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                           Plaintiff,

           v.                                                  Case No. 19-CR-00117

ADRIAN GARDINER,

                  Defendant.
______________________________________________________________________________

                   DEFENSE SENTENCING MEMORANDUM
______________________________________________________________________________

       ADRIAN GARDINER, above named defendant, by his attorneys, TRACEY WOOD &
ASSOCIATES, hereby submits this sentencing memorandum before his sentencing hearing on
June 15, 2021:

                                             Introduction
        Adrian has unequivocally accepted responsibility for his actions. Accordingly, counsel
asks this Court to impose the mandatory minimum incarceration time.
       At sentencing, the Court considers the safety of the community, Adrian history and
characteristics, the seriousness of the crime of conviction, and Adrian need for treatment and
education.1 The goals of punishment are met with a felony conviction and the mandatory minimum
imposed under the statute.
                                              Argument
        The Sentenci
meet the considerations of 18 U.S.C. § 3553(a)(2). The Presentence Investigation Report lays out
the facts sufficient to substantiate Adrian                                    ion Adrian
divulged when he was interviewed on August 19, 2019:
           On August 19, 2019, investigators interviewed the defendant at the Lake County, Indiana,

           thought she was 18 years old. He traveled to Wisconsin nine times to pick her up outside
           of her residence. The first time he picked her up, they did not have sex. At each of the
           following eight encounters, they did have sex. Each visit occurred between June 30,
           2019, until one week prior to his interview. They went to a park on the second, third,

1
    18 U.S.C. § 3553(a).
          sixth, and seventh times and had sex in his vehicle. During the eighth trip, he parked on
          the side of the road and they had sex in the vehicle. During the fourth, fifth, and ninth
          visits, the defendant checked into a motel where they had sex in rooms. Two of these
          encounters were at the Quality Inn and he recorded them having sex on his cellular
          phone. He sent the first video to Minor A but did not send the second video to anyone.
          After learning Minor A was 12 years old, he traveled to meet her twice to have sex with
          her.2
This information clearly indicates that Adrian, despite his actions, did not seek to avoid or evade
responsibility.
    I.                 acceptance of responsibility and divulgence of his actions reveal a mens
             rea that does not require more than the mandatory minimum.
       Adrian was forthright with the conditions under which he met the victim. He readily
admitted that he did engage in sexual intercourse with her multiple times. Further, in specificity,
he describes where they met and where they engaged in sexual intercourse. 3                 , is that
Adrian explains that he met her on a dating site for adults. This means that his intention was not
primarily to meet a minor. This should tend to negate the fear that he was on the prowl for a

true age he did not desist from seeing her and it is for that he is most sorrowful and contrite.
Adrian understands the trauma and pain that the victim will have for the rest of her life. This
should not, however, eclipse the other aspects of his character. When he was confronted by
officers regarding these encounters and his behavior, despite having every incentive to deceive,
deny or evade, he spoke honestly about how they met and where he fell short. This should
delineate that the extensive amount of prison that he will endeavor is sufficient to punish his
behavior as he lacks the mens rea often seen in cases like this specifically the intent to find a

ever sought to impede or obstruct justice.4


    II.      Adrian lacks a criminal history that would cause a court to be more concerned
             with recidivism or this a sexual deviant pathology.
        In 2011,                                                                                The
defendant was represented by counsel. A charge for carry/possess pistol without a permit was
dismissed. According to the criminal complaint, the defendant was the sole occupant in a vehicle
curbed by law enforcement for speeding. The defendant was crying, saying "his life was over"
during questioning. He explained to the officer he just broken up with his girlfriend 20 minutes
earlier and asked to be taken to the hospital. The officer observed a portion of a firearm on the
passenger seat. The defendant reported having the firearm because he was a security guard. The
9mm handgun was loaded. The defendant had an active FOID card, permitting him to carry a

2
  Adrian C. Gardiner Presentence Investigation Report.
3
  See Id. at 8.
4
  See Id. at 9.
firearm in Illinois, but did not have a license to carry a firearm in Minnesota.5 Therefore, his total
history score is 1 and he does not have a prior sex offense conviction.
        This again shows that Adrian lacks the patterned behavior that would require more than
the extensive period of incarceration mandated for this crime. He has traversed his life of 42
years without a criminal conviction and most importantly without any indication that the offense
for which he has pled is repetitive.
        When asked by the officer during his interview what spawned this, Adrian stated he was
lonely and looking for a relationship online. He was using Match.com, Fling.com and
Webdate.com to meet people and socialize. He did not otherwise have time to be social because
he was working 16-hour days, up to seven days per week. He did not attempt to hide his
intention or seek to minimize his behavior. This speaks to ability to be rehabilitated as he
acknowledges how he ended up in this circumstance and victimized someone else. Further, at
every step of the process he has been upfront and candid regarding his involvement up to and
including the plea.
                                            Conclusion


alarming. However, Adrian sought to only discuss the positive aspects and how he was taught to
overcome them. Throughout his interview with the officer he spoke of the disappointment and
shame he brought on his family and how he had not lived up to the standard that he was taught.
He also spoke about how it kills him that he cannot be there for his mother, for whom he was the
primary caretaker.
                 goals for his future are to mentor other young men with backgrounds similar to

family and do better than his parents could. He described himself as a good person who is
ashamed of his behavior. He is otherwise a law-abiding citizen and always tried to stay out of
trouble. Aaron reported he plans to continue supporting his brother and worries about his safety
in prison.
        There is no contention that what Adrian has done is shameful and has hurt many
people especially the victim. Adrian just seeks for the Court to also acknowledge his entire
life that he is better than the worst of his actions and that he is truly penitent. His character
shows that 15 years is more than sufficient to punish him and place him on the track of
rehabilitation.
         Adrian is now a felon. This will drastically minimize his opportunities in life. Moreover,
he is a felony of an offense involving a child which will further subject him to even more collateral
consequences and restriction. The mandatory minimum is more than sufficient to address his
particular case.



5
    Id. at 12.
         Further, he must now face the fact that his biggest champion, supporter, teacher and loved
one                                  , may very well pass while he is incarcerated. Among all else,
this is the biggest punishment for that, and he has to live with it for the rest of his life. For these
reasons, we ask that the Court sentence Adrian to the mandatory minimum.


       Dated at Middleton, Wisconsin, on June 14, 2021.



                                       Respectfully submitted,

                                       ADRIAN GARDINER, Defendant

                                       TRACEY WOOD & ASSOCIATES
                                       Attorneys for the Defendant
                                       6605 University Avenue Suite #101
                                       Middleton, WI 53562
                                       (608) 661-6300

                                         /S/ JOSHUA HARGROVE
                                       JOSHUA HARGROVE


                                        /S/ TRACEY WOOD
                                       TRACEY WOOD
